WENTWORTH, Judge,
concurring,
I agree entirely with the opinion and disposition in this case but would also conclude with respect to proceedings on re*714mand that the determination to be made by the arbiter, i.e., permanent disability for compensable work, is clearly intended to be a determination of existing fact. That fact should accordingly be determined without regard to rehabilitation which may or may not occur, unless the arbiter finds that such a potentiality is neither speculative nor conjectural and therefore precludes a reasonable determination of permanency in appellant’s condition. Cf., State v. Massillon, 419 So.2d 371 (Fla. 1st DCA 1982).